I concur with Judge VANN's opinion, that the order should be affirmed, upon the ground that it was error to admit the oral declarations of the deceased mortgagor that the legacies had not been paid. I, also, agree with him that the nature of the cause of action was such as to impose the burden upon the plaintiff to prove the non-payment of the legacies. It was not in the nature of an obligation for the payment of money; in which case I should agree with the views of Chief Judge CULLEN as to the onusprobandi.